Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement filed 8/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a concise explanation of the relevance. The references not considered (see crossed out references in the IDS) do not relate to the application (i.e. shelving system) each reference describes electret materials with outstanding thermal and charge stability and the examiner does not see any relevance of these references to the instant application.  The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5, 7, 8, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102018220657 (DE ‘657).
	With respect to claim 1, DE ‘657 shows a shelf for a household refrigeration appliance, the shelf comprising: a shelf plate (11, 12) including a first plate element (11), a separate second plate element (12) and edges; said second plate element being disposed next to said first plate element in a widthwise direction of the shelf in a use position to form said shelf plate; said second plate element (12) being non-destructively removable to make said shelf plate smaller; a carrier frame (13, Fig.4, Fig.8) bordering said edges of said shelf plate; and a center web (50/40, Fig.4, Fig.8) oriented in a depthwise direction of the shelf, said first and second plate elements (11, 12) both resting on said center web (Fig.1, Fig.9) in said use position.  
With respect to claim 2, DE ‘657 shows wherein said carrier frame (13) has a rear frame element (13), and said center web (50, Fig.4) opens out at said rear frame element.  
With respect to claim 5, DE ‘657 shows wherein said center web (40, Fig.8) has an upwardly open bearing platform (Fig.8) on which said second plate element (12) rests in said use position, said center web (40) has a receptacle (top receptacle) disposed adjacent said bearing platform with a holding groove, and said first plate (11) element projects into and is held in said holding groove (Fig.10).  
With respect to claim 7, DE ‘657 shows wherein said center web (40, Fig.8) has a stowage unit with a holding groove (41, Fig.8) into which said second plate element (12) extends in said non- use position (Fig.10).  

With respect to claim 13, wherein said carrier frame (13, Fig.4) extends only around three sides of the shelf, and said carrier frame (13) has a rear frame element (13) and two side frame elements (20, 20, Fig.4).  
With respect to claim 17, wherein said side frame element (20) has a bearing platform with an open top (21) on which said first plate element (11) rests.  
With respect to claim 19, wherein at least one of said rear frame element or said side frame element (20) and said center web (50) have a stowage unit (Fig.4, at 21), and said second plate element (12) is configured to be stowed in said stowage unit below said first plate element in said non-use position (Fig.10).  
With respect to claim 20, wherein at least one of said rear frame element or said side frame element (20) has an integrated holding groove (21) for said stowage unit and said center web (50) has an integrated holding groove (Fig.1, Fig.4) for said stowage unit.
With respect to claim 16, alternatively, rear frame element is (left 20); two side elements is 13 and other 20; wherein said rear frame element (20) has an upper grooved holder (21) for receiving a rear edge of said first plate element.  
4. Claims 1, 2, 5, 7-11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0017315 A1 (CHOI).
With respect to claim 1, CHOI shows a shelf (Fig.2) for a household refrigeration appliance, the shelf comprising: a shelf plate (170, 170, Fig.2) including a first plate element (170), a separate second plate element (170, Fig.2) and edges; said second 
With respect to claim 2, CHOI shows wherein said carrier frame has a rear frame element (130), and said center web (110) opens out at said rear frame element (130, Fig.3).  
With respect to claim 5, CHOI shows wherein said center web (110) has an upwardly open bearing platform (113, Fig.4) on which said second plate element (170) rests in said use position, said center web (110) has a receptacle (on opposite side between 113 and adjacent protrusion of part 111, Fig.6) disposed adjacent said bearing platform with a holding groove (groove that accommodates bottom leg of 172 of left shelf) , and said first plate (170) element projects into and is held in said holding groove (Fig.6).  
With respect to claim 7, CHOI shows wherein said center web (110) has a stowage unit with a holding groove (at 112, Fig.6) into which said second plate element extends in said non- use position (Fig.7b, Fig.8).  
With respect to claim 8, CHOI shows wherein said holding groove is disposed below said receptacle (Fig.7b, Fig.8, Fig.6).  
With respect to claim 9, wherein said holding groove has a front end being at least one of upwardly or downwardly widened (Fig.6, at 112) .  

With respect to claim 11, wherein said lower boundary wall has a rear, lowered section (Fig.4, Fig.6).  
With respect to claim 13, wherein said carrier frame extends only around three sides of the shelf (Fig.2), and said carrier frame has a rear frame element (130) and two side frame elements (120, 120).  
With respect to claim 17, wherein said side frame element (120) has a bearing platform (123) with an open top (Fig.3) on which said first plate element (170) rests (Fig.6).  
With respect to claim 19, wherein at least one of said rear frame element or said side frame element (120) and said center web (110) have a stowage unit (Fig.8), and said second plate element (175, Fig.8/lower shelf 170 Fig.6) is configured to be stowed in said stowage unit below said first plate element (176, Fig.8/ top shelf Fig.6) in said non-use position (Fig.8/Fig.6).  
With respect to claim 20, alternatively, one side frame element is 112, center web is 111; wherein said side frame element (112) has an integrated holding groove (Fig.6) for said stowage unit and said center web (111) has an integrated holding groove (Fig.6 at 113) for said stowage unit.
5. Claims 1, 2, 3, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0253064 A1 (KIM).
With respect to claim 1, KIM shows a shelf (Fig.2) for a household refrigeration appliance, the shelf comprising: a shelf plate (210, 220, Fig.2) including a first plate 
With respect to claim 2, KIM shows wherein said carrier frame (30) has a rear frame element (31, Fig.3), and said center web (120, 130) opens out at said rear frame element (Fig.3).  
With respect to claim 3, wherein said center web (120, 130) is releasably connected to said rear frame element (31, via 37, Fig.6).
With respect to claim 5, wherein said center web (120, 130) has an upwardly open bearing platform (137a, Fig.6) on which said second plate element rests in said use position, said center web has a receptacle (formed by 127b and 127a, Fig.6) disposed adjacent said bearing platform with a holding groove, and said first plate element projects into and is held in said holding groove (first plate element held between the projecting lip of 127b and surface of 127a, Fig.6, Fig.2).
With respect to claim 12, wherein said center web (120, 130) has a hollow main body (Fig.6) with a side, and said center web has a side cover (50, Fig.6) being separate from said hollow main body (Fig.3), being disposed on said hollow main body (Fig.6), being non- destructively removable from said hollow main body and closing off said side of said hollow main body (Fig.3, Fig.6).  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE102018220657 (DE ‘657) in further view of EP 2184570 (EP ‘570).
With respect to claims 3, 4, 14, and 15, DE ‘657 doesn’t explicitly disclose the center web/side frame elements are releasably connected to the rear frame element. EP ‘570 shows center web (32, Fig.14) and side frame elements (22, 22, Fig.14) releasably connected to the rear frame element (at 25, Fig.14) via plug-type/screw connection (23, 33a, 22f, 22g, Fig.14, Fig.13). It would have been obvious to one having ordinary skill in the art to make the side frame elements and center web separate from the rear frame element and to connect them using screw and/or plug connections, such as taught by EP ‘570, in order to facilitate disassembly of the device, for easy and compact storage of the device, and allow adjustments between members.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE102018220657 (DE ‘657) in further view of DE102012205265 A1 (DE ‘265).
With respect to claim 6, DE ‘657 shows the holding groove has a lower boundary wall but doesn’t show a snap-fit element. DE ‘265 shows a holding groove (at 34, Fig.6) with a lower boundary wall (52, Fig.6) with a snap-fit element (57) being snap-fitted into a groove (58, Fig.6) in a lower face of a first plate element (32). It would have been . 
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017315 A1 (CHOI) in further view of US 2003/0020387 A1 (Wing).
With respect to claim 18, CHOI shows said side frame element (120, Fig.3) has a bearing platform (123) with an open top on which said first plate element (170, Fig.2) rests.  CHOI doesn’t show the rear frame element has an upper grooved holder. Wing shows wherein said rear frame element (32, Fig.5) has an upper grooved holder (48, Fig.5) for receiving a rear edge of said first plate element (at 46). It would have been obvious to one having ordinary skill in the art to include a grooved holder on the rear frame element of CHOI, as taught by Wing, in order to secure the rear edge of the plate element to the carrier frame to prevent unwanted movement in the use position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIWOT E TEFERA/Examiner, Art Unit 3637